DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

This office action is in response to communications filed 2/24/2022. Claims 39-41, 43-51, and 53-58 are pending in this action.


Response to Arguments

Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. In rresponse to Applicant’s arguments that “Agasse is directed to a digital television system that displays a mosaic of programs. See Agasse FIG. 4. In Agasse, when a user does not have access rights to a program, a video of the program is "cut," and the user is presented with an option to pay for access to the channel in question. See Agasse Col 16:37-43. In all instances, Agasse attempts to prevent or obscure access to a program when the user does not have rights to the program. Nowhere does Agasse discuss a presenting a summary of any kind, let alone summary information corresponding to the media asset that is subject to the blackout as claimed. Accordingly, Agasse, whether considered alone or in combination with Cheng, Walter, and Tsuria fail to render obvious at least the abovementioned feature of applicant's claim”, the Examiner respectfully disagrees. Agasse teaches, at least at col 21, lines 21-40 that Alternatively, or in addition, the decoder may simply prohibit the generation of video information in a mosaic window in dependence on the access rights associated with the programme or channel normally displayed in that window. Thus, the decoder may comprise comprising means for prohibiting the generation of at least a portion of video information in a said window in dependence on the access rights to one of a programme and a channel displayed in that window.
Full access by the viewer to at least a portion of the video information displayed in a window may be prohibited by utilising one or more of a number of different methods. For example, the decoder may comprise means for controlling the display of a picture in said window instead of said at least a portion of video information. The picture may comprise a logo associated with the channel displayed in said window, or an image associated with the programme displayed in said window. Alternatively, the decoder may comprise means for controlling the display of an advertisement in said window instead of said at least a portion of video information”; and
at least at col 16, line 45 – col 17, line 3 that “The "black out" of the video output to one or more of the windows 102 may be achieved by simply cutting the video output to the portion of the screen in which the window is positioned. However, the black out may be achieved by any one of a number of different techniques, as discussed below.
As mentioned earlier, the decoder typically includes a 4-layer structure for generating the image to be displayed on the television set, the 4 layers being a stills layer, a moving image layer, a graphics layer, and a cursor layer. The graphics layer is preferably utilized for both icons (typically geometric shapes) and titles (usually but not always subtitles). The decoder application can control the display of text, images or a combination of text and images in the stills layer to overlay at least a portion of the mosaic window 102, thereby obscuring the video image displayed in that window.
This text and/or image display can take any suitable form. For example, the application may control the generation of: (i) a box, rectangle or other geometric shape to at least partially overlay the window; (ii) a logo for the channel displayed in that window; (iii) a textual advertisement for a programme either currently being displayed, or to be displayed in the future on, that channel; and/or (iv) a still image associated with a programme either currently being displayed, or to be displayed in the future, on that channel”. 
Therefore, given the broadest reasonable interpretation of the limitation of “summary information corresponding to the media asset”, this textual ad for the program currently being displayed in the video window during a black out of the video is reasonably summary information corresponding to the program, i.e., media asset, and the rejection of record is maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 39, 43-45, 48-49, 53-55 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng (of record) in view of Walter (of record), Tsuria (of record) and Agasse (of record).

Regarding claims 39, 43-44, 49 and 53-54, Cheng discloses method for providing support, the method comprising: 
causing to be stored by first storage circuitry (i.e., server 11, see Cheng, at least at [0020], Figs. 1-2, and related text) a first portion of a media asset (the missed portion stored at the server, see Cheng, at least at [0020], Fig. 2, and related text); 
subsequent to the first portion of the media asset being stored, receiving a request for the media asset when the media asset is subject to a viewing limitation (see Cheng, at least at [0023]-[0024], Fig. 2, and related text); 
in response to receiving the request:  
causing to be stored by second storage circuitry (i.e., personal video recorder 10, see Cheng, at least at [0020], [0023]-[0024], Figs. 1-2, and related text a second portion of the media asset (see Cheng, at least at [0023]-[0024], Fig. 2, and related text), wherein the first storage circuitry is located remote from the second storage circuitry (see Cheng, at least at [0020]-[0024]m, and related text);
receiving the first portion of the media asset (see Cheng, at least at [0024], Fig. 2, and related text); and 
causing for viewing both the first portion of the media asset and the second portion of the media asset (see Cheng, at least at [0023]-[0025], Fig. 2, and related text).
Cheng does not specifically disclose the method for providing blackout support; 
that the viewing limitation is that the media asset is subject to a blackout; 
causing to be stored the second portion while the media asset is subject to the blackout; 
causing to be displayed summary information corresponding to the media asset; or
in response to determining that the media asset is no longer subject to the blackout, causing for viewing both the first portion of the media asset and the second portion of the media asset.
In an analogous art relating to a system for managing media, Walter discloses a method for providing blackout support (see Walter, at least at Fig. 4 and related text), the method comprising:
causing to be stored a media asset (the asset is stored at the server, see Walter, at least at [0068], [0071]-[0072], and related text);
subsequent to the media asset being stored, receiving a request for the media asset when the media asset is subject to a blackout (see Walter, at least at [0018]-[0020], [0061], [0069], [0089], and related text);
in response to receiving the request: 
causing to be stored the media asset (the asset is at least received and stored by the set-top box, see Walter, at least at [0017], [0020], [0023]-[0024], [0062], [0066], [0069], [0072], [0089], and related text); and
in response to determining that the media asset is no longer subject to the blackout, causing for viewing the media asset (see Walter, at least at [0023], [0065]-[0067], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Cheng to include the limitations as taught by Walter for the advantage of more efficiently providing robust support for various different media viewing limitations.
Cheng in view of Walter does not specifically disclose causing to be stored the second portion while the media asset is subject to the blackout; or
causing to be displayed summary information corresponding to the media asset.
In an analogous art relating to a system for providing content, Tsuria discloses causing to be stored the second portion while the media asset is subject to the blackout (see Tsuria, at least at [0042]-[0044] and [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Cheng in view of Walter to include the limitations as taught by Tsuria for the advantage of providing more robust options to a user.
Cheng in view of Walter and Tsuria does not specifically disclose causing to be displayed summary information corresponding to the media asset.
In an analogous art relating to a system for managing and providing content, Agasse discloses causing to be displayed summary information corresponding to a media asset (see Agasse, at least at col 16, lines 14 – col 17, line 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Cheng in view of Walter and Tsuria to include the limitations as taught by Agasse for the advantage of providing informative content to the viewer.
Regarding claims 45 and 55, Cheng in view of Walter, Tsuria and Agasse discloses identifying a profile of a user associated with the request for the media asset (see Walter, at least at [0039]-[0041], and related text); 
identifying a network device associated with the profile of the user (see Walter, at least at [0039]-[0041], and related text); and 
in response to determining that the media asset is no longer subject to the blackout (the set-top box must receive notification of payment to lift the blackout if the payment is received at the server, headend, or regional node, see Walter, at least at [0021]-[0023], and related text), transmitting to the network device an indication that the media asset is no longer subject to the blackout (the indication being the video content, see Walter, at least at [0021]-[0023], and related text).
Regarding claims 48 and 58, Cheng in view of Walter, Tsuria and Agasse discloses a first portion of a media asset is received prior to determining that the media asset is no longer subject to a blackout (see Tsuria, at least at [0043], [0048], and related text).

Claims 40, 46, 50 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng (of record) in view of Walter (of record), Tsuria (of record) and Agasse (of record), as applied to claims 39 and 49 above, and further in view of Chow (of record).

Regarding claims 40 and 50, Cheng in view of Walter, Tsuria and Agasse does not specifically disclose identifying a substitute media asset in response to determining that the media asset is subject to the blackout; and generating for display an option to present the substitute media asset.
In an analogous art relating to a system for managing media content, Chow discloses identifying a substitute media asset in response to determining that the media asset is subject to the blackout (see Chow, at least at [0027]); and 
generating for display an option to present the substitute media asset (see Chow, at least at [0027]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Cheng in view of Walter, Tsuria and Agasse to include the limitations as taught by Chow for the advantage of providing more robust options for managing media content.
Regarding claims 46 and 56, Cheng in view of Walter, Tsuria and Agasse, and further in view of Chow discloses generating for display a media asset listing corresponding to the media asset, wherein the media asset listing comprises a graphical indicator that the media asset is subject to the blackout (see Chow, at least at [0027]).

Claims 41 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng (of record) in view of Walter (of record), Tsuria (of record), Agasse (of record) and Chow (of record), as applied to claims 40 and 50 above, and further in view of Pauws (of record).

Regarding claims 41 and 51, Cheng in view of Walter, Tsuria and Agasse and Chow discloses identifying the substitute media asset in response to determining that the media asset is subject to the blackout but does not specifically disclose wherein the identifying comprises determining that a genre of the substitute media asset matches a genre of the media asset.
In an analogous art relating to a system for managing media content, Pauws discloses identifying a substitute media asset comprises determining that a genre of the substitute media asset matches a genre of the media asset (see Pauws, at least at [0032], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Cheng in view of Walter, Tsuria and Agasse and Chow to include the limitations as taught by Pauws for the advantage of providing more robust options form managing content.
	Regarding claims 47 and 57, Cheng in view of Walter, Tsuria, Agasse, Chow and Pauws discloses a media asset listing as one of a plurality of media asset listings in a video mosaic (see Agasse, at least at col 16, lines 7-34, Fig. 4, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Cheng in view of Walter, Tsuria, Chow and Pauws to include the limitations as taught by Agasse for the advantage of providing more robust system options.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 . The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421